My understanding of the facts of this case is somewhat different from that of the majority. My view is that the bill of sale was merely a mortgage, and that the question presented is whether a mortgagee of personal property, to whom possession is not clearly shown to have been surrendered by the mortgagor, is entitled to the possession thereof as against mortgagor, or his vendee. The jury seem to have concluded that the defendant was entitled to possession by reason of its mortgage lien alone, but under the law the mortgage was a mere lien, and, unless the mortgagor had surrendered his possession to the mortgagee, the mortgagor had the right of possession. I do not think Section 5348 C. G. L. applies to mortgage liens; hence the verdict was, in form, defective, even if the evidence be construed to show a surrender of possession by the mortgagor to the mortgagee.